Title: From George Washington to Benjamin Stoddert, 10 July 1799
From: Washington, George
To: Stoddert, Benjamin



Sir,
Mount Vernon July 10th 1799

When I quitted the Chair of Government it was my full determination not to apply to the Executive in behalf of any person for an appointment, knowing the trouble and inconvenience which I must experience myself as well as give to othe[r]s without forming this resolution. In some instances I have, however, been obliged to depart from this rule, where, from particular connexions or circumstances I am called upon to be the channel of application in a way that I cannot refuse, without being thought unkind or uncivil.

But as few instances of this kind occur, I shall not have occasion to trouble you often in this way.
Inclosed is a letter from General Spotswood, expressing a wish to have one of his sons appointed a Midshipman in the Navy of the U.S.—As I am unacquainted with the regulations established in your department with respect to appointments, I am not able to judge how far the request made by Genl Spotswood for his Son can be complied with. On this you will determine; and whatever answer you may think proper to give, I will thank you to transmit to me that I may forward it accordingly.
As I have no personal knowledge of the young man, altho. a relation of mine, I cannot say how far he may be qualified for the place which is asked. I have the honor to be with due consideration Sir, Yr mo. Ob. St

G. W——n

